DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Response to Amendment
2.	Receipt of Applicant’s Amendment filed on 08/13/2020 is acknowledged.  
Terminal Disclaimer
3.	The terminal disclaimer filed on 10/23/2019 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent Application 16/100839 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Double Patenting
4.	The rejections raised in the Office Action mailed on 09/18/2019 have been overcome by applicant’s submission of a Terminal Disclaimer on 10/23/2019.
Allowable Subject Matter
5.	Claims 1-29 are allowed.
Reasons for Allowance
6.	The following is an examiner’s statement for reasons for allowance:
Prior art fails to teach a combination of storing original content and modified content, the original and modified content being addressable for facilitating fully-consistent point-in-time retrieval thereof without the use of locks or replicas, the data repository comprising: a first corpus defined by two or more digital files which are associated with the original content, the two or more digital files being inter-related to one another at a first point-in-time, the first corpus including hypertext links that allow users to traverse links, moving from one digital file at the first point-in-time to another inter-related digital file at the same first point-in-time via a web browser, the first corpus defining a snapshot of the two or more digital files as they existed at the first point-in-time, a log detailing actions implemented on the two or more of the digital files, a second corpus defined by two or more digital files which are associated with the original content, the two or more digital files being inter-related to one another at a second point-in-time, the second corpus being defined by a versioned repository generated after an action is implemented on the one of the two or more digital files of the first corpus, wherein the versioned repository 
	Specifically, although the prior art (See Cowan) clearly teaches searching the display of multiple versions data, and the applicant’s submitted prior art of their own commercial product LWB clearly displays multiple versions of data, the detailed claim limitations directed towards the specific retrieval of point-in-time copies (without locks or replicas) via the use of generated hyperlinks and revision numbers to specific query result sets, in conjunction with the rest of the limitations of the independent claims.
These features, together with the other limitations of the independent claims are novel and non-obvious over the prior art of record. The dependent claims 2-20, and 23-29 as being definite, enabled by the specification, and further limiting to the independent claims, are also allowable.
Conclusion

U.S. PGPUB 2007/0136394 issued to Cowan et al. on 06 October 2015.  The subject matter disclosed therein is pertinent to that of claims 1-29 (e.g., methods to display different versions of data).
Contact Information
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mahesh Dwivedi whose telephone number is (571) 272-2731.  The examiner can normally be reached on Monday to Friday 8:20 am – 4:40 pm.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fred Ehichioya can be reached (571) 272-4034.  The fax number for the organization where this application or proceeding is assigned is (571) 273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

Mahesh Dwivedi
Primary Examiner
Art Unit 2168

March 15, 2021
/MAHESH H DWIVEDI/Primary Examiner, Art Unit 2168